JUDGMENT

                              Court of Appeals
                          First District of Texas
                              NO. 01-15-00098-CV

                    SAMUEL RENE MONTANA, Appellant
                                        V.
                     MELISSA ANN MONTANA, Appellee

   Appeal from the 247th Judicial District Court of Harris County. (Tr. Ct. No.
                                 2012-47087).

      This case is an appeal from the order signed by the trial court on August 29,
2014. After due consideration, the Court grants the appellant’s motion to dismiss
the appeal. Accordingly, the Court dismisses the appeal.

      The Court orders that costs be taxed against the appellant.

      The Court orders that this decision be certified below for observance.

Judgment rendered April 2, 2015.

Per curiam opinion delivered by panel consisting of Justices Jennings, Higley, and
Huddle.